MANSFIELD, Circuit Judge
(concurring):
I concur in Judge Gurfein’s carefully considered and well reasoned opinion except for that part of Section I which would revive the court’s quasi in rem jurisdiction by construing N.Y.C.P.L.R. § 6214(e) to permit a nunc pro tunc extension of a levy that had become void because of failure to take custody of the funds in the Poten account. The court normally loses jurisdiction when it loses control over the res. In my view *657the retroactive resurrection of lost jurisdiction through a nunc pro tunc fiction would nullify the purpose and effect of § 6214(e)’s ninety-day provision.
However, I am persuaded that the levy in the present case was continuously effective, even though the marshal had not reduced the funds to actual possession, because it appears that following the levy the garnishee had set aside or at least frozen the account pending further notice from the marshal, thus giving the marshal what amounts to constructive possession. See Fantasy Records, Inc. v. Travelers Indemnity Co., 54 Misc.2d 799, 283 N.Y.S.2d 473, 475 (N.Y.Cty.1967); National American Corp., supra, 448 F.Supp. 622, 634 (S.D.N.Y.1978). Moreover, I am further persuaded, for the reasons stated by Judge Gurfein, that even if the levy had lapsed, this should not be of jurisdictional significance in an admiralty case as long as physical possession of the res is ultimately acquired.